Case 2:20-cv-04482-MCA-MAH Document 1 Filed 04/18/20 Page 1 of 7 PageID: 1




Shelley A. Weinberg, Esq.
20 Freeman Lane
Denville, NJ 07034
(862) 222-7110
GaryYel@aol.com

Matt Vance, Esq.
28 Valley Road, Suite 1
Montclair, NJ 07042
(973) 932-0098
MatthewVance@optonline.net

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

IRVING CASEY, Jr.,
                                                  Civil Action No.:
              Plaintiff,

                    v.                                    COMPLAINT

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,                                  Document Electronically Filed


              Defendant.

        The Plaintiff, Irving Casey, Jr., by and through his attorneys, Shelley A.

Weinberg, Esq. and Matt Vance, Esq., by way of Complaint against the Defendant

says:

                                NATURE OF SUIT

        1. This is an action for plan benefits, for relief from a breach of fiduciary

duty, attorney's fees, and costs under the Employee Retirement Income Security

Act of 1974, as amended, 29 USC § 1001, et. seq., (ERISA).



                                          1
Case 2:20-cv-04482-MCA-MAH Document 1 Filed 04/18/20 Page 2 of 7 PageID: 2




                           JURISDICTION & VENUE

      2. This Court has jurisdiction over Plaintiff's claims pursuant to 28 USC

§§ 1331, as well as 29 USC § 1132(e) and 29 USC § 1132(f).

      3. Venue is proper in this district pursuant to 28 USC § 1391 and 29 USC §

1132(e) because the breach occurred within this district.

      4. Plaintiff filed a Claim and an Appeal, both of which were denied. As

such, he has exhausted his pre-litigation remedy.

                                     PARTIES

      5. At all times prior to the initiation of this lawsuit, Irving Casey, Jr. was a

resident of the State of New Jersey, residing at 33 Westervelt Avenue, Plainfield,

New Jersey 07060.

      6. Plaintiff is a participant in the group benefit plan referenced in this

Complaint.

      7. Defendant Prudential Insurance Company of America (“Prudential”)

administers, insures, and serves as fiduciary with respect to the group benefit plan

referenced in this Complaint. Prudential’s principal place of business is 751 Broad

Street, Newark, New Jersey 07102.




                                          2
 Case 2:20-cv-04482-MCA-MAH Document 1 Filed 04/18/20 Page 3 of 7 PageID: 3




                             FACT BACKGROUND

      8. Prior to disability, Plaintiff served as a security guard at a public school

district in New Jersey. In this capacity, Plaintiff was a member of a labor union,

the New Jersey Education Association ("NJEA").

      9. The NJEA provides its membership with Long Term Disability insurance

through the purchase of a policy of group disability insurance.

      10. At all times relevant to this lawsuit, the group Long Term Disability

benefit was funded by a policy of group disability insurance issued by Defendant

Prudential bearing Group Contract No. G-41431-NJ.

      11. Prudential administered participants' claims for benefits under the plan,

including the claim for Long Term Disability benefits submitted by Irving Casey,

Jr.

      12.    Plaintiff's former employer neither funded nor administered the plan

or the policy referenced herein.

      13. Based upon the certificate of insurance Prudential produced during its

administration of Plaintiff's claim, it had final authority to determine an insured's

Long Term Disability benefits under the plan. Also pursuant to the certificate,

Prudential exercised authority and control over the operation of the plan.

      14. In June, 2015, Plaintiff Casey was struggling with uncontrolled diabetes,

and gangrene. This has required a left below-knee amputation.



                                          3
 Case 2:20-cv-04482-MCA-MAH Document 1 Filed 04/18/20 Page 4 of 7 PageID: 4




       15. Plaintiff Casey received a Social Security Disability Award on the first

try. The Social Security Disability file is notable for a below-knee amputation of

the left foot, possible glaucoma, and dyspnea.

       16. The Social Security Disability record reveals that on July 26, 2015, a

registered nurse visited with Mr. Casey and reported as follows:

              Overall Status: 1 – The patient is temporarily facing a
              high health risk(s) but is likely to return to being stable
              without heightened risk(s) for serious complications and
              death (beyond those typical of the patient's age)[.]
              Patient's Previous Rehab Status: Was independent in
              ADL/Ambulation[.]

       17. Plaintiff’s pre-disability occupation required that he have the ability to

engage in at least an amount of physical activity which would normally be required

of a para-law enforcement individual.

       18. Plaintiff’s prosthesis has obvious effects on his ability to sit, stand,

walk, run, and engage in other strenuous activities normally associated with the

security guard occupation.

       19. Defendant Prudential conducted a slip-shod, biased, inadequate review

of Mr. Casey's functional capacity.

       20. But for the protection afforded it by ERISA, Prudential would be liable

to Plaintiff for bad faith.

       21. First, Prudential refused Mr. Casey's legitimate request to have an

observer present at the Independent Medical Examination arranged by Prudential.

                                            4
Case 2:20-cv-04482-MCA-MAH Document 1 Filed 04/18/20 Page 5 of 7 PageID: 5




      22. When Prudential was pressed on the reason for denying such an

observer, it was unable to provide a coherent reason in response.

      23. Second, until virtually the very last moment, Prudential refused

Mr. Casey's reasonable request for a Litigation Tolling Agreement.

      24. Prudential had the authority to provide Plaintiff with a Litigation Tolling

Agreement.

      25. Upon information and belief, Prudential’s refusal to cooperate with

Plaintiff’s request for such an Agreement in a timely way was not linked to any

legitimate program-related reason. Rather, Prudential’s refusal was born of a

competitive desire to thwart Plaintiff’s access to civil justice.

      26. Third, Plaintiff received a favorable decision from an out-of-state

mediator on Prudential's denial of his disability claim. In spite of the mediator's

decision in favor of the Plaintiff, Prudential persisted in denying the request for

disability benefits, necessitating the within lawsuit.

      27. Prudential’s refusal of an observer and refusal of a Litigation Tolling

Agreement is inequitable conduct prejudicial to Mr. Casey’s rights under the plan

and under ERISA.

      28. During the relevant period of time, Plaintiff's disability was supported

by his treating physicians.




                                           5
Case 2:20-cv-04482-MCA-MAH Document 1 Filed 04/18/20 Page 6 of 7 PageID: 6




      29. During this period of time, Plaintiff has not been employed, and has not

engaged in any remunerative activity.

      30. Since Plaintiff's amputation, he has continued to meet the definition of

disability as defined by Prudential's policy of insurance and continues to be

disabled from any occupation in the national economy.

      31. Defendant has failed and refused to pay Plaintiff sums due pursuant to

the terms of the Long Term Disability plan as required by the plan and as called for

under these circumstances.

      32. The terms of the plan did not authorize Prudential to deny Plaintiff his

right to have an observer present at the defense examination sponsored by

Defendant.

      33. By denying Plaintiff his right to an observer at the defense examination

sponsored by Defendant Prudential violated 29 U.S.C. § 1104 (a)(1)(D).

      WHEREFORE, Plaintiff Casey requests entry of an Order providing the

following relief:

      A. Reinstatement of monthly Long Term Disability benefits retroactive

back to the date that they wrongfully terminated by Prudential.

      B. Payment of Long Term Disability benefits going forward in accordance

with the policy of insurance referenced in this Complaint.




                                          6
Case 2:20-cv-04482-MCA-MAH Document 1 Filed 04/18/20 Page 7 of 7 PageID: 7




      C. Any relief which is available for Prudential's violation of its fiduciary

duty, as described herein.

      D. Pre-judgment interest.

      E. Attorney's fees and costs.

      F. Any other relief that the court deems just and fit.

                                              Respectfully submitted,

                                              s: /Matt Vance

                                              Matt Vance, Esq.
                                              28 Valley Road, Suite 1
                                              Montclair, NJ 07042
                                              (973) 932-0098
                                              MatthewVance@optonline.net

                                              Shelley A. Weinberg, Esq.
                                              20 Freeman Lane
                                              Denville, NJ 07034
                                              (862) 222-7110
                                              GaryYel@aol.com

                                              Document Electronically Filed




                                          7
